                          •                                         •
                                                                                            to-def-11
NORTH CAROLINA
                                                 FILED
                                                   IN THE GENERAL COURT OF JUSTICE
                                                        SUPERIOR COURT DIVISION
FORSYTH COUNTY                               iDia OCT 22 P 12: 2 2
                                                               File No. 20CVS4726
                                                    TH CO., C.S.C.
BETTY GALLOWAY and GLENN SPIVEy,i

         Plaintiffs,               )
                                   )
      vs.                          )
                                   )                         AMENDED COMPLAINT
SARI M. RAJJOB; and SPEEDWAY, LLC, )                          Jury Trial Demanded
                                   )
                                   )
      Defendants.                  )
                                   )
                                  )


       COMES NOW, Plaintiffs, Betty Galloway and Glenn Spivey, individuals (hereinafter

"Plaintiff Galloway" and "Plaintiff Spivey," respectively), by and through their attorneys, pursuant

to Rule 15 of the North Carolina Rules of Civil Procedure hereby complains and alleges against

the Defendants Sari M. Rajjob (hereinafter "Defendant Rajjob"); and Speedway, LLC (hereinafter

"Defendant Speedway") as follows:


                                   NATURE OF THE CASE

1. This action is brought by the unfortunate victims of a violent altercation seeking recompense

   from the violent attack that they suffered at the hands of Defendant Rajjob.

2. This action also seeks to redress the inadequate, unreasonable, and egregiously deficient

   security and training offered by Defendant Speedway.

3. This action also seeks to recover compensatory and punitive damages as a result of the

   intentional acts of Defendant Rajjob against Plaintiffs Galloway and Spivey.



                                          Page 1 of 10


      Case
         Case
           1:20-cv-01033-WO-LPA
               1:20-cv-01033 Document
                                 Document
                                      1-1 Filed
                                           3 Filed
                                                11/17/20
                                                    11/17/20
                                                          Page
                                                             Page
                                                               2 of128
                                                                     of 10
                                                                   •
                       THE PARTIES, JURISDICTION, AND VENUE

4. Plaintiff Galloway is, and was at all times relevant hereto, a resident and citizen of Forsyth

    County, residing at 111 West Davidson Avenue, Winston-Salem, NC 27127.

5. Plaintiff Spivey is, and was at all times relevant hereto, a resident and citizen of Forsyth

    County, currently residing at 2067 K Court Avenue, Winston-Salem, NC 27105.

6. That Defendant Rajjob is, upon information and belief, a resident and citizen of Kingston,

    Pennsylvania.

7. That Defendant Rajjob, upon information and belief, is currently in the custody of the Forsyth

   County Sherriff s Office at the Forsyth County Law Enforcement Detention Center, located at

   201 North Church Street, Winston-Salem, NC 27101.

8. That Defendant Speedway is a limited liability company organized under the laws of the State

   of Delaware, whose principal office is located at 500 Speedway Drive, Enon, OH 45323.

9. That the registered agent of Defendant Speedway is CT Corporation System, with a registered

   mailing address of 4400 Easton Commons Way, Suite 125, Columbus, OH 43219.

10.The underlying acts giving rise to the subject matter of this Complaint occurred in Forsyth

   County, North Carolina, and caused injury to person and property in the State of North

   Carolina.

11.Venue is proper in this district because Plaintiffs are residents of Forsyth County as required

   by N.C.G.S. § 1— 82.

12.That this action is asserted against Defendant Rajjob and concerns injuries to persons within

   this State arising out of an act or omission within this State by Defendant Rajjob, such that this

   Honorable Court may obtain personal jurisdiction over Defendant Rajjob pursuant to N.C.G.S.

   § 1 — 75.4(3).


                                           Page 2 of 10




      Case
         Case
           1:20-cv-01033-WO-LPA
               1:20-cv-01033 Document
                                 Document
                                      1-1 Filed
                                           3 Filed
                                                11/17/20
                                                    11/17/20
                                                          Page
                                                             Page
                                                               3 of228
                                                                     of 10
                         •                                          •
13.That this action is also asserted against Defendant Speedway, a foreign limited liability

    companies engaged in substantial activity within this State, and the subject matter of this

    Complaint arises out of acts or omissions within this State by the Defendants. Thus, jurisdiction

    is properly before this court pursuant to N.C.G.S. § 1— 75.4.

14.All acts of negligence complained of herein were committed by members, agents, servants,

    and/or employees of one or more of the Defendants. Defendants are vicariously liable for the

    actions of all members, agents, servants, and/or employees under the doctrine of respondeat

    superior.


                JOINT AND SEVERAL LIABILITY OF ALL DEFENDANTS

15. The allegations set forth in the preceding paragraphs are re-alleged and incorporated herein

    by reference.

16. All Defendants are jointly and severally liable to Plaintiffs for all damages alleged herein since

   their negligent or wrongful acts and omissions, singularly or in combination, concurred or

   combined to produce, as a proximate cause, indivisible injuries to Plaintiffs.

                FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS

17.The allegations set forth in the preceding paragraphs are re-alleged and incorporated herein by

   reference.

18. That on or about Sunday, October 29, 2017, in the early morning hours, Plaintiffs visited the

   store operated by Defendant Speedway located at 3600 South Main Street, Winston-Salem,

   NC 27127.

19.That on or about Sunday, October 29, 2017 Defendant Rajjob visited the store operated by

   Defendant Speedway at the above-referenced location.



                                           Page 3 of 10



      Case
         Case
           1:20-cv-01033-WO-LPA
               1:20-cv-01033 Document
                                 Document
                                      1-1 Filed
                                           3 Filed
                                                11/17/20
                                                    11/17/20
                                                          Page
                                                             Page
                                                               4 of328
                                                                     of 10
                                                                    •
20. That while Plaintiffs were inside Defendant Speedway's store at the above-referenced location,

    Defendant Rajjob proceeded inside of the store.

21. That, upon information and belief, Defendant Rajjob left the store, went out to his car to pump

    gas, and then went back inside the store when the gas did not pump.

22. That after Defendant Rajjob went back into the store, Plaintiff Galloway overheard the female

    clerk, an employee/agent of Defendants Speedway, arguing with Defendant Rajjob over a

    certain amount of money.

23. That surveillance video from the store shows Defendant Rajjob going back out to his car,

   pulling out a semi-automatic weapon, then shooting towards the store.

24. That the surveillance video from the store further shows that Defendant Rajjob stopped

   shooting for a moment, came closer to the store, and shot more rounds into the store.

25. That Defendant Rajjob then proceeded to calmly get into his vehicle and drive away.

26. That upon information and belief, Defendant had only a few cameras at the store, none of

   which were pointed at the register or inside the store.

27. That Plaintiff Spivey was shot on the right side above his pelvis, clean through, and was treated

   for four to six hours at Baptist Hospital in Winston-Salem. Shortly thereafter, he was

   readmitted to the hospital due to pain and numbness.

28. That Plaintiff Galloway was shot in the side and in the back.

29. That at least one of the bullets that struck Plaintiff Galloway remain inside of her body, as

   attempting to remove them is so dangerous that it could possibly result in her death.

30. That at all times relevant hereto, Plaintiffs were acting in a prudent and reasonable manner,

   and in no way contributed to their injuries.




                                           Page 4 of 10



      Case
         Case
           1:20-cv-01033-WO-LPA
               1:20-cv-01033 Document
                                 Document
                                      1-1 Filed
                                           3 Filed
                                                11/17/20
                                                    11/17/20
                                                          Page
                                                             Page
                                                               5 of428
                                                                     of 10
                          •                                            •
31. That as a direct and proximate result of Defendant Rajjob's intentional act, Plaintiffs have

    suffered serious and substantial injuries that will impair the remainder of their lives.

32. That as a direct and proximate result of the negligence of Defendants Speedway, Plaintiffs

    have suffered serious and substantial injuries that will impair the remainder of their lives.

33. That solely as a result of the aforementioned injuries, Plaintiffs have been forced to incur

    substantial medical expenses, and have suffered mental anguish, pain, suffering, loss of well-

    being, loss of enjoyment of life, and other serious and permanent injury.

                                   FIRST CAUSE OF ACTION
                                 (Battery against Defendant Rajjob)

34. The preceding and foregoing paragraphs are incorporated by reference as if fully set forth

    herein.

35. That on or about October 29, 2017, at all times and locations referenced herein, Defendant

    Rajjob violently and intentionally attacked Plaintiffs with a semi-automatic weapon, causing

    offensive contact with the bodies of Plaintiffs.

36. That the above-mentioned occurrence was an intentional act of Defendant Rajjob.

37. That Defendant Rajjob's intentional act of shooting Plaintiffs was done in a harmful and

    offensive manner.

38. That Defendant Rajjob's intentional act of shooting Plaintiffs was done without Plaintiffs'

    consent.

39. That the above-mentioned act occurred without color of right, just cause, or provocation.

40. That as a result of the above-mentioned act, Plaintiffs were caused to sustain serious, severe,

   and permanent personal injuries.

41. That Plaintiffs did not contribute in any way to their injuries.

42. That Plaintiffs' injuries are a direct and proximal result of the acts of Defendant Rajjob.

                                            Page 5 of 10



       Case
          Case
            1:20-cv-01033-WO-LPA
                1:20-cv-01033 Document
                                  Document
                                       1-1 Filed
                                            3 Filed
                                                 11/17/20
                                                     11/17/20
                                                           Page
                                                              Page
                                                                6 of528
                                                                      of 10
                          •                                        •
43. That Plaintiffs are entitled to general, special, incidental, and consequential damages as

    Plaintiffs incurred medical, hospital, and future medical treatment as a result of Defendant

    Rajjob's act.

44. That the above-mentioned act was improper and illegal, and in doing so Defendant Rajjob

    acted with a willful, reckless, and wanton disregard of and indifference to the rights, safety,

    and lives of the Plaintiffs.

45. That Defendant Rajjob is therefore liable to the Plaintiffs, in addition to the other damages

    herein alleged, for punitive damages.

46. That by reason of the foregoing, the Plaintiffs were rendered sick, sore, lame, and disabled,

    and suffered pain and permanent injuries to various parts of their person, that they continue to

    be and will continue to be sick, sore, lame, and disabled and require medical treatment and

   attention for their injuries; and, they were unable and shall continue to be unable to continue

   their pursuits and activities as they had previously.

47. That as a proximate result of the foregoing, the Plaintiffs suffered damages and injuries,

   including but not limited to severe and serious personal injury, conscious anguish, pain and

   suffering, medical bills and expenses, loss of familial and social enjoyment and comfort,

   emotional pain and suffering, and other incidental and consequential damages, and the

   Plaintiffs have incurred the foregoing damages and injuries thereby.

48. That by reason of the foregoing, Plaintiffs have been damaged in a sum that exceeds the excess

   of $25,000.00, the exact amount later to be determined at trial.




                                            Page 6 of 10



      Case
         Case
           1:20-cv-01033-WO-LPA
               1:20-cv-01033 Document
                                 Document
                                      1-1 Filed
                                           3 Filed
                                                11/17/20
                                                    11/17/20
                                                          Page
                                                             Page
                                                               7 of628
                                                                     of 10
                                                                     i
                                  SECOND CAUSE OF ACTION
                               (Negligence against Defendant Speedway)

49. The preceding and foregoing paragraphs are incorporated by reference as if fully set forth

      herein. -

50. Defendant owed a duty to Plaintiffs, and to the general public, to ensure that Speedway's

      agents and/or employees would perform their duties in such a way as to avoid placing Plaintiffs

      and other members of the public in unreasonable danger of serious injury or death.

51. Defendants breached these duties with regard to Plaintiffs in various ways including, but not

      limited to, the following:

         a. They failed to ensure that the above-referenced Speedway store had adequate security

             in place to ensure that the public was not harmed while on Defendant's property;

         b. They failed to ensure that the above-referenced Speedway store had established

             reasonable and appropriate policies to accomplish the mission of protecting and serving

             the public, including the Plaintiffs;

         c. They failed to ensure that the above-referenced Speedway store had established

             reasonable and appropriate polices to protect the public from injury or death on their

             property;

         d. They failed to ensure that the above-referenced Speedway adequately trained,

             supervised, instructed and/or monitored their employees;

         e. They failed to ensure that all Speedway personnel at the above-refenced store complied

             with existing policies and procedures with regard to its Code of Business Conduct

             online manual.1



1   https://www.speedway.com/images/codebook med.pdf

                                              Page 7 of 10



         Case
            Case
              1:20-cv-01033-WO-LPA
                  1:20-cv-01033 Document
                                    Document
                                         1-1 Filed
                                              3 Filed
                                                   11/17/20
                                                       11/17/20
                                                             Page
                                                                Page
                                                                  8 of728
                                                                        of 10
                         •                                             •
        f. They were careless and negligent in such other ways as may be identified during the

           course of discovery and/or trial.

52. That as a result of the above-mentioned acts or omissions, Plaintiffs were caused to sustain

    serious, severe, and permanent personal injuries.

53. That Plaintiffs did not contribute in any way to their injuries.

54. That Plaintiffs' injuries are a direct and proximal of the negligent acts or omissions of

    Defendant Speedway.

55. That Plaintiffs are entitled to general, special, incidental, and consequential damages as

    Plaintiffs incurred medical, hospital, and future medical treatment as a result of the negligent

    acts or omissions of Defendant Speedway.

56. That by reason of the foregoing, the Plaintiffs were rendered sick, sore, lame, and disabled,

   and suffered pain and permanent injuries to various parts of their person, that they continue to

   be and will continue to be sick, sore, lame, and disabled and require medical treatment and

   attention for their injuries; and, they were unable and shall continue to be unable to continue

   their pursuits and activities as they had previously.

57. That as a proximate result of the foregoing, the Plaintiffs suffered damages and injuries,

   including but not limited to severe and serious personal injury, conscious anguish, pain and

   suffering, medical bills and expenses, loss of familial and social enjoyment and comfort,

   emotional pain and suffering, and other incidental and consequential damages, and the

   Plaintiffs have incurred the foregoing damages and injuries thereby.

58. That by reason of the foregoing, Plaintiffs have been damaged in a sum that exceeds the excess

   of $25,000.00, the exact amount later to be determined at trial.




                                            Page 8 of 10



      Case
         Case
           1:20-cv-01033-WO-LPA
               1:20-cv-01033 Document
                                 Document
                                      1-1 Filed
                                           3 Filed
                                                11/17/20
                                                    11/17/20
                                                          Page
                                                             Page
                                                               9 of828
                                                                     of 10
                         •                                         •
                                  THIRD CAUSE OF ACTION:
                                       Punitive Damages

59. The preceding and foregoing paragraphs are incorporated by reference as if fully set forth

    herein.

60. That on or about October 29, 2017, at all times and locations referenced herein, the actions of

    Defendant Rajjob were outrageous.

61. That the above-referenced actions were done in a deliberate, heinous, callous, malicious

    manner, and without regard for human safety.

62. That the above-referenced actions were done in a manner intended to murder or seriously

    injure.

63. That the above-referenced actions were done with an improper and evil motive, amounting to

    malice and spite.

64. That the above-referenced actions were done in conscious disregard of and reckless

    indifference to Plaintiffs' rights and well-being.

65. That as a result of the foregoing, Plaintiffs are therefore also entitled to an award of punitive

    damages against Defendant Rajjob under any and all laws, rules, and regulations.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectively pray for judgment against the above-named Defendants

as follows:

1. That Plaintiffs have and recover of Defendants, jointly and severally, an amount in excess of

    $25,000.00 for the damages caused to Plaintiffs;

2. The Plaintiffs have and recover of Defendants, jointly and severally, an amount in excess of

   $25,000.00 for punitive and exemplary damages;

3. That all issues of fact be tried by a jury;

                                             Page 9 of 10



      Case
        Case
           1:20-cv-01033-WO-LPA
              1:20-cv-01033 Document
                                 Document
                                     1-1 Filed
                                          3 Filed
                                               11/17/20
                                                   11/17/20
                                                         PagePage
                                                              10 of928
                                                                     of 10
                            •                                     •
4. That Plaintiffs recover from Defendants, jointly and severally, the costs of this action and

   reasonable attorney's fees to the fullest extent allowed by the laws of North Carolina and the

   United States.

5. The Plaintiffs be granted all other relief, both legal and equitable, which the Court deems just

   and proper.

   This the a   A. day of   001.01ace-, 2020.


                                                      Joel
                                                      NC Bar No.: 6523
                                                      Senior Attorney for Plaintiff
                                                      The Law Offices of Joel G. Bowden
                                                      107 N. Murrow Blvd. Suite 300
                                                      Greensboro, NC 27401
                                                      Telephone: (336)274-2951
                                                      Fax: (336)275-8261




                                                         athon L. Woodruff
                                                          G.. Bowden Law Offices, P.C.
                                                      107 North Murrow
                                                      Greensboro, North Carolina 27401
                                                      Associate Attorney for Plaintiff
                                                      N.C. State Bar No 53672
                                                      Telephone: (336) 274 - 2951
                                                      Facsimile: (336) 275 - 8261




                                            Page 10 of 10




     Case
        Case
          1:20-cv-01033-WO-LPA
              1:20-cv-01033 Document
                                Document
                                     1-1 Filed
                                          3 Filed
                                               11/17/20
                                                   11/17/20
                                                         Page
                                                            Page
                                                              11 of
                                                                  1028
                                                                     of 10
